Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 18-29 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 11/30/21 has been acknowledged and considered by the Office.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“[…] having an associated paint supply […]” (claim 1)
“[…] placing said nozzle in communication with a paint source […]” (claim 28)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 27 is objected to for the limitation “[…] which is in communication with said paint supply […]”. It is unclear to what particular structure “which” refers. Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A per claim 22, the term “narrow” is a relative term for which the specification lacks some standard for measuring the degree intended. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP § 2173.05(b).
As per claim 29, the limitation “the step” lacks antecedent basis in the claims. A correction may be replacing “the” with “a”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2553381 to Renne.
As per claim 18, Renne discloses a dispensing brush for connection to a handle (11, 12) having an associated paint supply, comprising:
a head (3) having a first end (3, 7) and a second end (6), said head configured to be connected to said handle at said first end of said head (Fig. 1-2); 
a plurality of bristles (4) extending from said second end of said head (Fig. 1-2; Col. 1, ¶ 8); 
a nozzle (8) mounted to said head (Fig. 1-2), said nozzle having an inlet and an outlet, said inlet for communication with said paint supply associated with said handle (Col. 2, ¶ 3) and said outlet (10) located within said bristles to supply paint to said bristles for application to a surface (Fig. 1; Col. 2, ¶ 4).
As per claim 19, Renne further discloses a lock ring (13), said lock ring movable between a first position in which said head is locked to said handle and a second position which allows said head to be disconnected from said handle (Col. 2, ¶ 5).
As per claim 20, Renne further discloses said head defines an opening (7) therein for accepting said nozzle therein (Fig. 1).
As per claim 21, Renne discloses the claimed invention except for the nozzle being removable from said opening. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Renne discloses the claimed invention and is capable of being used as claimed -- the nozzle being removed from the opening.
As per claim 22, and as the examiner can understand the claim, Renne further discloses the nozzle comprising a narrow dispenser (Fig. 1).
As per claim 23, Renne further discloses said inlet of said nozzle being larger than said outlet (Fig. 1).
As per claim 24, Renne further discloses said bristles having a first end and a second end (Fig. 1-2), said first end of said bristles connected to said head (Col. 1, ¶ 8), said outlet of said nozzle positioned between said first and second ends of said bristles (Fig. 1).
As per claim 25, Renne further discloses said nozzle has an extension which defines said outlet, said extension extending from said head and extending parallel to said bristles (Fig. 1).
As per claim 27, and as the examiner can understand the claim, Renne further discloses said head defining an opening at said first end (Fig. 1-2), said first end configured to communicated with an outlet of said handle (mechanical communication between first end of head and outlet of tube 12; Fig. 1), wherein the handle is in communication with said paint supply (Col. 2, ¶ 3).
As per claim 28, Renne discloses a method of dispensing paint comprising: 
locating a nozzle (8) within an opening (see Figure B) at a first end of a head of a dispensing brush;
connecting said head of said dispensing brush to a handle (Col. 2, ¶ 1); 
placing said nozzle in communication with a paint source associated with said handle (Col. 2, ¶ 3);
delivering paint through said nozzle to an outlet of said nozzle (10) located within bristles (Fig. 1) which extend from a second end of said head of said dispensing brush (Fig. 1); and 
applying paint supplied to said bristles with said nozzle to a surface (Col. 1, Ln. 11-20; Col. 2, ln. 42-46).

    PNG
    media_image1.png
    428
    828
    media_image1.png
    Greyscale

Figure A: US 2553381, Figure 1 - annotated

As per claim 29, and as the examiner can understand the claim, Renne further discloses a step of locking said head to said handle (Col. 2, ¶ 2).
Claims 18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2482905 to Eisner.
As per claim 18, Eisner discloses a dispensing brush for connection to a handle (4, 5) having an associated paint supply (Col. 4, ¶ 1), comprising:
a head (1) having a first end and a second end (Fig. 1-3), said head configured to be connected to said handle at said first end of said head (Fig. 1-3; Col. 3, ¶ 3); 
a plurality of bristles (2) extending from said second end of said head (Fig. 1-2; Col. 3, ¶ 3); 
a nozzle (6, 12, 16) mounted to said head (Fig. 1-3), said nozzle having an inlet (7) and an outlet (24), said inlet for communication with said paint supply associated with said handle (Col. 4, ¶ 1) and said outlet located within said bristles (Fig. 1-4) to supply paint to said bristles for application to a surface (Col. 4, ¶ 1).
As per claim 26, Eisner further discloses a ferrule at said second end of said head and said first end of said bristles (see Figure B, below).

    PNG
    media_image2.png
    238
    506
    media_image2.png
    Greyscale

Figure B: US 2482905, Fig. 2 – annotated.
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        9/30/2022